Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

This office action is in response to a continuation application filed on 08/05/2021 in which claims 1-20 of the instant application are pending and ready for examination.

Drawings

The Examiner contends that the drawings submitted on 08/05/2021 are acceptable for examination proceedings.

Claim Objections

Claims 16 and 17 are objected to because they should depend from claim 15 and not claim 13.
Claims 19 and 20 are objected to because they should depend from claim 11 and not claim 1.

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1-20 are rejected on the ground of nonstatutory double patenting over claims 1-20 of U.S. Patent No. 11,102,498. The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter, as follows: Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 1-20 of U.S. Patent No. 11,102,498, either singularly or in combination, contain each and every element and/or render each and every element of claims 1-20 of the instant application obvious. The claims of the instant application therefore are not patently distinct from the issued patent claims and as such are unpatentable over obvious-type double patenting.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1, 3-6, 8, 9, 11-13, 15, 16, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Na (US 2017/0150165) in view of Motta (US 2010/0002770).

As to claim 1, Na teaches a decoder, the decoder comprising circuitry configured to ([0084]):

receive a reference frame ([0014]-[0015], [0069]-[0070], [0075]-[0078], and [0110]);

determine, for a current block, a scaling constant ([0014]-[0015] and [0075]-[0078]);

scale a block of the reference frame according to the scaling constant, the block of the reference frame corresponding to the current block ([0014]-[0015] and [0075]-[0078]).

Na does not teach reconstructing pixel data of the current block using the scaled block of the reference frame.

However, Motta teaches reconstructing pixel data of the current block using the scaled block of the reference frame ([0054]-[0059] and [0096]).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Na’s system with Motta’s system in order to provide improved encoding techniques, particularly for use in wireless devices or other portable video devices where computational resources are more limited and power consumption is a concern (Motta; [0011]).

As to claim 11, the apparatus of claim 1 performs all the steps of the method of claim 11. Therefore, claim 11 is rejected similarly as claim 1.

As to claims 3 and 12, Na further teaches wherein the scaling constant further comprises a height scaling constant ([0065] and [0071]-[0077]).

As to claims 4 and 13, Na further teaches wherein the scaling constant further comprises a width scaling constant ([0065] and [0071]-[0077]).

As to claims 5 and 15, the combination of Na and Motta teaches wherein the scaling the block of the reference frame includes interpolating pixel values (Na; [0075]-[0076]; Motta; [0055]-[0059]).

As to claims 6 and 16, the combination of Na and Motta teaches wherein interpolating the pixel values is performed using a luma sample interpolation process ([0052]).

As to claims 8 and 18, the combination of Na and Motta teaches wherein reconstructing the pixel data includes processing the current block with an inter-prediction mode, wherein reconstructing includes determining the current block by at least combining a predicted block with a residual, wherein the predicted block is determined using the scaled block of the reference frame (Motta; [0048]-[0050], [0053]-[0059], and [0096]).

As to claims 9 and 19, the combination of Na and Motta teaches wherein the current block includes a coding unit (Motta; [0034], [0048], [0077]-[0078], [0080], and [0096]).

Claims 2 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Na in view of Motta and further in view of Lainema (US 2014/0092977).

As to claims 2 and 14, Na further teaches receiving a bit stream ([0068], [0082]-[0085], and [0089]).

The combination of Na and Motta does not teach determining, from the bit stream, the scaling constant, wherein the scaling constant is signaled within the bit stream.

However, Lainema teaches determining, from the bit stream, the scaling constant, wherein the scaling constant is signaled within the bit stream ([0024]-[0025], [0072]-[0073], [0293]-[0295], and [0342]-[0343]).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Na’s system and Motta’s system with Lainema’s system in order to improve the performance of the enhancement layer motion compensated prediction (Lainema; [0007]).

Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Na in view of Motta and further in view of Fletcher (US 2018/0150962).

As to claims 7 and 17, the combination of Na and Motta does not teach wherein interpolating the pixel values further comprises shifting a pixel value.

However, Fletcher teaches wherein interpolating the pixel values further comprises shifting a pixel value ([0179] and [0219]).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Na’s system and Motta’s system with Fletcher’s system in order to provide a registration technique which combines the robust, multi-channel and multi-modal character of MI methods with the locality and speed of gradient-based methods (Fletcher; [0010]).

Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Na in view of Motta and further in view of Rusanovskyy (US 2020/0252653).

As to claims 10 and 20, the combination of Na and Motta does not teach wherein the current block includes a coding tree unit.

However, Rusanovskyy teaches wherein the current block includes a coding tree unit ([0004] and [0059]).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Na’s system and Motta’s system with Rusanovskyy’s system in order to provide techniques for video coding that may improve performance and reduce complexity of inter prediction by harmonizing and/or combining stages of diffusion, bilateral or transform domain filter with interpolation filtering utilized in motion compensated prediction in a video coder. For example, uniform directional diffusion filters, bilateral filters, Hadamard transform domain filters, reshapers and/or local illumination compensation may be combined with interpolation filters and be applied in the predicted samples domain to reduce computation and implementation complexity (Rusanovskyy; [0005]).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHIHAN ZHOU whose telephone number is (571)270-7284.  The examiner can normally be reached on Mondays-Fridays 8:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Kelley can be reached on 571-272-7331.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ZHIHAN ZHOU/Primary Examiner, Art Unit 2482